January 20, 2012 Via EDGAR ATTORNEYS AT LAW MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com Email CLIENT/MATTER NUMBER 063723-0101 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:OCM Mutual Fund – Definitive Proxy Materials Ladies and Gentlemen: On behalf of OCM Mutual Fund, a Massachusetts business trust and an open-end management investment company registered under the Investment Company Act of 1940 (the “Trust”), we are transmitting for filing, pursuant to Rule 14a-6 of the Securities Exchange Act of 1934, the Trust’s definitive notice of special meeting, proxy statement and form of proxy (under the cover page required by Rule 14a-6(m) and Schedule 14A) for use in conjunction with the special meeting of shareholders of the OCM Gold Fund, the sole series of the Trust. To the Trust’s knowledge, the only substantive matter to be considered at the special meeting of shareholders is a proposal to approve a new investment advisory agreement. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Attachments BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
